Case 1:20-cv-12147-TLL-PTM ECF No. 19, PageID.370 Filed 01/21/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION


CHRISTOPHER DITTMER #254675,

                      Plaintiff,                            Case No. 20-CV-12147
v.
                                                            Honorable Thomas L. Ludington
CORIZON HEALTH, INC., et al.,

                  Defendants.
_____________________________________/

     ORDER DENYING DEFENDANTS’ EMERGENCY MOTION FOR PROTECTIVE
                 ORDER BARRING PLAINTIFF’S DEPOSITION

       On August 11, 2020, Plaintiff Christopher Dittmer, a prisoner in the custody of the

Michigan Department of Corrections (“MDOC”), filed a complaint against Defendants Corizon

Health, Inc., Warden John Christensen, and numerous Corizon and MDOC employees. ECF No.

1. Plaintiff alleges that Defendants’ failure to render adequate medical care caused him to develop

terminal cancer. Id. Plaintiff seeks compensatory and punitive damages under 42 U.S.C. § 1983

for violations of his Fourth and Eighth Amendment rights. Id. On September 8, 2020, Defendants

John Christiansen, Richard Russell, Jeanne Bitner, Stanley Kingsley, Barbara Hessbrook, and

Patricia Lamb (collectively, the “MDOC Defendants”) filed a motion to dismiss which was later

granted. ECF Nos. 6, 11. Shortly thereafter, Defendants Corizon Health, Inc. (“Corizon”), Keith

Papendick, Jeffrey Bomber, Jordan Block, Susan Wilson (collectively, the “Corizon Defendants”)

moved for summary judgment on the defense of exhaustion or, alternatively, to dismiss. ECF No.

12. That motion remains pending. On January 20, 2021, the Corizon Defendants filed an

emergency motion for a protective order barring the deposition of Mr. Dittmer. ECF No. 18. For

reasons explained below, the Emergency Motion will be denied.
Case 1:20-cv-12147-TLL-PTM ECF No. 19, PageID.371 Filed 01/21/21 Page 2 of 3




                                                   I.

         On January 19, 2021, Plaintiff’s counsel noticed a de bene esse deposition of Mr. Dittmer,

which is currently scheduled for Friday, January 22, 2021. ECF No. 18-5. Earlier on January 19,

Plaintiff’s counsel informed defense counsel by email that Mr. Dittmer was being placed in hospice

care and an immediate deposition was necessary to preserve his testimony for trial. ECF No. 18-4

at PageID.359. Defense counsel objected that they had not yet received Mr. Dittmer’s medical

records and therefore could not meaningfully cross-examine him. Id. at PageID.358. Plaintiff’s

counsel suggested that Mr. Dittmer could be re-deposed after the records were exchanged but

maintained that the January 22, 2021 deposition was necessary to preserve his testimony. Id. at

PageID.357. Consequently, the Corizon Defendants filed the Emergency Motion for a Protective

Order.

                                                   II.

         The Corizon Defendants’ primary complaint is that the swift deposition of Mr. Dittmer

would amount to an “ambush” that the liberal rules of discovery were designed to prevent. See

ECF No. 18 at PageID.332. They emphasize that the parties completed their Rule 26(f) conference

on January 4, 2021 and that Plaintiff’s counsel did not raise the issue of Mr. Dittmer’s health.1 Id.

at PageID.330–31. Accordingly, the Corizon Defendants argue that proceeding with the deposition

would “permit inequitable advantages to Plaintiff” and ask this Court to enter a Rule 26 protective

order barring Mr. Dittmer’s deposition until defense counsel has had adequate time to review his

medical records—at least 30 days. Id. at PageID.334–35.




1
 The Complaint, however, clearly indicated that Mr. Dittmer was terminally ill and that doctors had given
him a poor prognosis. See ECF No. 1 at PageID.20. Additionally, the emails attached to the Emergency
Motion suggest that Plaintiff’s counsel first learned about Mr. Dittmer’s urgent condition on January 19,
2021—long after the Rule 26(f) conference on January 4. See ECF No. 18-4 at PageID.359.

                                                   -2-
Case 1:20-cv-12147-TLL-PTM ECF No. 19, PageID.372 Filed 01/21/21 Page 3 of 3




       The Corizon Defendants have not demonstrated good cause for delaying the deposition.

See Serrano v. Cintas Corp., 699 F.3d 884, 901 (6th Cir. 2012) (holding that district court prohibit

deposition of individual under Fed. R. Civ. P. 26(c)(1)(A) upon a showing of good cause). It is

undisputed that Mr. Dittmer is terminally ill and awaiting imminent transfer to hospice care. Under

these circumstances, delaying Mr. Dittmer’s deposition would risk severe prejudice to his case;

namely, the loss of irreplaceable testimony. On balance, this risk of prejudice outweighs the

Corizon Defendants’ concern that their cross-examination will be less effective than it could be

with more time to prepare.

       Nonetheless, this Court is sensitive to concerns of a “trial by ambush” and therefore

encourages the parties to exchange all necessary documents forthwith. If the Corizon Defendants

are not capable of meaningfully cross-examining Mr. Dittmer—and cannot re-depose him at a later

date—then the admissibility of his testimony can be considered in due time. For now, the

deposition of Mr. Dittmer should proceed as scheduled and in good faith.

                                                III.

       Accordingly, it is ORDERED that the Corizon Defendants’ Emergency Motion for a

Protective Order, ECF No. 18, is DENIED.


               Dated: January 21, 2021                       s/Thomas L. Ludington
                                                             THOMAS L. LUDINGTON
                                                             United States District Judge




                                                -3-
